Exhibit 10.10

FORTUNE BRANDS HOME & SECURITY, INC.

2011 LONG-TERM INCENTIVE PLAN

Form of Performance Share Award Notice—February 21, 2012 (the “Notice”)

Home & Security Corporate Officers and Operating Company Presidents

You have been awarded [XX] target performance share awards (“PSAs”) that will be
paid in shares of common stock of Fortune Brands Home & Security, Inc. (the
“Company”). Pursuant to the terms and conditions of the Fortune Brands Home &
Security, Inc. 2011 Long-Term Incentive Plan (the “Plan”) and the Performance
Share Award Agreement (together with this Notice, the “Agreement”), the number
of shares of Company common stock paid (if any) at the end of the Performance
Period will be based upon Company performance compared to the performance goals.
Copies of the Plan and the Performance Share Award Agreement are available on
the Morgan Stanley Smith Barney Benefit Access® website (www.benefitaccess.com).
Capitalized terms not defined in this Notice have the meanings specified in the
Plan or the Agreement.

 

Award:    The right to earn a number of shares of Company common stock, to be
paid at the end of the Performance Period, based upon the Company’s attainment
of the performance goals. Award Amount:    Award Date:    February 21, 2012
Performance Period:        January 1, 2012 – December 31, 2014 Vesting Date:   
The later of January 31, 2015 or the date as of which the Compensation Committee
of the Company’s Board of Directors certifies attainment of the performance
goals.



--------------------------------------------------------------------------------

FORTUNE BRANDS HOME & SECURITY, INC.

2011 LONG-TERM INCENTIVE PLAN

Form of February 21, 2012 Performance Share Award Agreement (the “Agreement”)

Fortune Brands Home & Security, Inc., a Delaware corporation (“Home &
Security”), grants to the individual (“Holder”) named in the Award notice (the
“Award Notice”) a performance stock award (the “Award”) under the Fortune Brands
Home & Security, Inc. 2011 Long-Term Incentive Plan (the “Plan”), subject to the
terms and conditions of the Plan, the Award Notice and this Agreement. The date
of the grant, the number of shares of common stock of Home & Security to be paid
to Holder under the Award (“Performance Shares”), and the minimum, target and
maximum goals (“Performance Goals”), are set forth in the attachment to this
Agreement. In all cases, Performance Goals for Home & Security and its
consolidated subsidiaries (“Company”) will be determined in accordance with this
Agreement and the attachment to this Agreement.

1. Number of Shares Payable Pursuant to Award. Subject to the provisions of
Sections 4 through 12 below, the number of Performance Shares payable to Holder
pursuant to the Award shall be determined as follows:

(a) If the Company’s performance during the period of January 1, 2012 through
December 31, 2014 (“Performance Period”) equals the minimum Performance Goals,
the number of Performance Shares payable to Holder will equal the minimum number
of Performance Shares.

(b) If the Company’s performance during the Performance Period equals or exceeds
the maximum Performance Goals for the Performance Period, the number of
Performance Shares payable to Holder will equal the maximum number of
Performance Shares.

(c) If the Company’s performance during the Performance Period exceeds the
minimum Performance Goals but is less than the maximum Performance Goals, the
number of Performance Shares payable to Holder will be interpolated between the
minimum and maximum number of Performance Shares available under the Award, in
accordance with the matrix found in the attachment to this Agreement.

(d) No Performance Shares shall be payable for the Performance Period if the
Company’s actual performance is less than the minimum Performance Goals
established for the Performance Period.

Subject to the provisions of Sections 4 through 12 below, any Performance Shares
that become payable to Holder under this Award shall be issued by Home &
Security as soon as practicable following: (i) the end of the Performance
Period; and (ii) the certification by the Compensation Committee of the
Company’s Board of Directors (the “Committee”) of the Company’s attainment of
the Performance Goals. Notwithstanding any other provision of this Agreement, no
Performance Shares shall be paid unless and until the Committee certifies the
attainment of Performance Goals.

2. Dividend Equivalents. Subject to the provisions of Sections 4, 5, 6, 8, 10,
11 and 12 below, Holder shall be paid, on the date of the payment of any
Performance Shares, a cash amount that is equal to the amount of any cash
dividends that would have been paid on the Performance Shares during the
Performance Period if such shares had been issued and outstanding on any record
date for the payment of any cash dividends on common stock of Home & Security



--------------------------------------------------------------------------------

during the Performance Period and prior to the date of payment of such shares
(“Dividend Equivalents”). Such Dividend Equivalents, if any, shall be paid,
subject to Section 16 below, on the date of payment of such shares pursuant to
Section 1 above. Payment of any Dividend Equivalent shall be made by check or in
such other manner as is determined by the Committee. To the extent that Home &
Security does not issue dividends on outstanding common stock during the
Performance Period, no such payment of Dividend Equivalents shall be due to
Holder.

3. Transferability of Award. This Award may not be transferred, assigned,
pledged or hypothecated in any manner, by operation of law or otherwise, other
than by Holder (a) by will or by the laws of descent and distribution; or
(b) pursuant to an approved domestic relations order approved in writing by the
Secretary of the Committee or the Secretary’s designee, or, and shall not be
subject to execution, attachment or similar process.

4. Termination of Employment for Death, Disability or Retirement. If Holder’s
employment with the Company terminates during the Performance Period by reason
of Holder’s death, Retirement or Disability (as such capitalized terms are
defined below), Holder will be entitled to receive as soon as practicable
following the certification of the Company’s performance by the Committee (as
described in Section 1 above), a payment of the number of shares of Home &
Security common stock, if any, that would have otherwise been payable to Holder
had Holder’s employment not terminated prior to the end of the Performance
Period, based upon actual Company performance, but prorated to reflect the
portion of the Performance Period that elapsed prior to Holder’s death,
Disability or Retirement, as applicable. In addition, Holder shall be entitled
to receive Dividend Equivalents (if any) on any shares of Company common stock
paid under this Section 4, equal to any dividends paid by the Company during the
Performance Period.

For purposes of this Award, (a) “Retirement” means the attainment of age 55 and
the completion of five (5) years of service with the Company or its predecessors
or affiliates; and (b) “Disability” means the Holder’s inability to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or that
has lasted or can be expected to last for a continuous period of not less than
12 months, within the meaning of Section 22(e)(3) of the Internal Revenue Code
of 1986, as amended (the “Code”).

Notwithstanding the foregoing, in the event of a Change in Control or
Divestiture (as described in Sections 11 and 12 respectively, below), Holder
shall be entitled to receive any shares under this Award as provided under
Section 11 or 12, as applicable, and not this Section 4, even if Holder is
eligible for Retirement when Holder’s employment terminates.

5. Termination of Employment for Other Reasons. Except as otherwise provided in
Sections 11 or 12 below, if Holder’s employment with the Company terminates
during the Performance Period other than by reason of death, Disability or
Retirement, Holder will not be entitled to any payment of Performance Shares or
Dividend Equivalents.

6. Company Clawback Policy. Notwithstanding any provision of the Plan or this
Agreement to the contrary, the Company may require Holder to return shares of
Company common stock (or the value of such stock when originally paid to
Holder), Dividend Equivalents received as a result of a prior settlement of
Performance Shares and any other amount required by law to be returned, in the
event that such repayment is required in order to comply with the Company’s
clawback policy as then effect or any laws or regulations relating to
restatements of the Company’s publicly-reported financial results.



--------------------------------------------------------------------------------

7. Stock Exchange Listing; Fractional Shares. Home & Security shall not be
obligated to deliver any shares until they have been listed (or authorized for
listing upon official notice of issuance) upon each stock exchange upon which
are listed outstanding shares of the same class as that of the shares subject to
the Award and until there has been compliance with such laws or regulations as
Home & Security may deem applicable. Home & Security agrees to use its best
efforts to effect such listing and compliance. No fractional shares (or any cash
payment in lieu thereof) will be delivered and the number of shares to be
delivered will be rounded up or down to the nearest whole share.

8. Transfer of Employment; Leave of Absence. For the purposes of this Agreement,
(a) a transfer of Holder’s employment from Home & Security to a subsidiary or
vice versa, or from one subsidiary to another, without an intervening period,
shall not be deemed a termination of employment, and (b) if Holder is granted in
writing a leave of absence, Holder shall be deemed to have remained in the
employ of Home & Security or a subsidiary during such leave of absence.

9. Investment Representations. Prior to each issuance of shares of common stock
payable hereunder, Holder shall make such representations (as may be required)
that such shares are to be held for investment purposes and not with a view to
or for resale or distribution except in compliance with the Securities Act of
1933, as amended (the “Securities Act”), and shall, if required by the
Committee, give a written undertaking to Home & Security in form and substance
satisfactory to the Committee that Holder will not publicly offer or sell or
otherwise distribute such shares other than (a) in the manner and to the extent
permitted by Rule 144 promulgated by the Securities and Exchange Commission
under the Securities Act, (b) pursuant to any other exemption from the
registration provisions of the Securities Act or ( c) pursuant to an effective
registration statement under the Securities Act.

10. Adjustments.

(a) In the event of any merger, consolidation, stock or other non-cash dividend,
extraordinary cash dividend, split-up, spin-off, combination or exchange of
shares, reorganization or recapitalization or change in capitalization, the
number and kind of shares that are covered by the Award (including, in the case
of any such event other than an extraordinary cash dividend, the number of
shares in respect of which Dividend Equivalents (if any) may be credited and
paid pursuant to Section 2 above) immediately prior to such event shall be
proportionately and appropriately adjusted.

(b) Appropriate and equitable adjustments (which may be increases or decreases)
shall be made by the Committee to the Performance Goals to take into account
changes in law to reflect the inclusion or exclusion of the impact of
extraordinary or unusual items, events or circumstances, including, but not
limited to (i) changes in laws, regulations and accounting principles;
(ii) actual gains or losses related to defined benefit plan accounting; and
(iii) impairment and restructuring related changes; provided that, except as
permitted by Section 162(m) of the Code, no adjustment shall be made which would
result in an increase in Holder’s compensation if Holder’s compensation is
subject to the limitation on deductibility under Code Section 162(m), for the
year with respect to which the adjustment occurs.

(c) The determination of the Committee as to the terms of any adjustment made
pursuant to this Section 10 shall be binding and conclusive upon Holder and any
other person or persons who are at any time entitled to receipt of any payment
pursuant to the Award.



--------------------------------------------------------------------------------

11. Change in Control of Home & Security. Upon a Change in Control, the Award
will be subject to Section 5.8 of the Plan. Notwithstanding any other provision
hereof, in the event that the Performance Shares remain outstanding following a
Change in Control, but Holder’s employment is terminated on or after such Change
in Control: (a) by the Company other than for “Cause” (as defined below) or
(b) by Holder for “Good Reason” (as defined below), the Award shall become
nonforfeitable and shall be paid out on the date Holder’s employment terminates
(x) assuming that the Company had achieved its target Performance Goals under
the Award for the entire Performance Period, but (y) pro-rated for the portion
of the Performance Period that elapsed prior to Holder’s termination of
employment. In addition, Holder will be entitled to receive payment of any
Dividend Equivalent that would have been declared during the Performance Period
and prior to the date of payment of such shares, but will not be entitled to be
credited with or to receive any other Dividend Equivalents.

For purposes of this Award, “Cause” shall have the same meaning as such term has
under any employment or other written agreement between Holder and the Company
(“Termination Agreement”), provided that if Holder is not a party to any
Termination Agreement that contains such definition, then Cause shall have the
same meaning provided for such term under the severance plan sponsored by
Holder’s employer and under which Holder is eligible to participate; and “Good
Reason” shall have the same meaning as such term has under any Termination
Agreement, provided that if Holder is not a party to any Termination Agreement
that contains such definition, then Good Reason shall include any of the reasons
allowing Holder to terminate employment and remain eligible for severance
benefits under the severance plan sponsored by Holder’s employer and under which
Holder is eligible to participate.

12. Divestiture. In the event that Holder’s principal employer is a subsidiary
of Home & Security that ceases to be a subsidiary of Home & Security
(“Divestiture”), then Holder’s employment shall be deemed to be terminated for
all purposes as of the date on which Holder’s principal employer ceases to be a
subsidiary of Home & Security (the “Divestiture Date”), and the Award shall
become nonforfeitable and shall be paid out on the Divestiture Date (x) based
upon actual subsidiary performance through the date of Divestiture and
(y) pro-rated for the portion of the Performance Period that elapsed prior to
Holder’s termination of employment. In addition, Holder will be entitled to
receive payment of any Dividend Equivalents representing any dividends that
would have been paid during the Performance Period on the number of shares of
common stock paid under this Section 12 but prior to the Divestiture, but will
not be entitled to be credited with or to receive any other Dividend
Equivalents.

13. Stockholder Rights. Neither Holder nor any other person shall have any
rights of a stockholder as to Performance Shares until such shares shall have
been recorded on Home & Security’s official stockholder records as having been
issued or transferred in the form of common stock.

14. Tax Withholding. Upon any payment to Holder of shares of common stock of
Home & Security or of any Dividend Equivalents, Federal income and other tax
withholding (and state and local income tax withholding, if applicable) may be
required to be withheld by the Company. The Company may withhold such required
amounts from Holder’s future paychecks or, if applicable, any Dividend
Equivalents, or the Company may require that Holder deliver the amounts to be
withheld. In addition, upon any payment of shares of Home & Security common
stock, Holder may pay any Federal income and other tax withholding (and any
state and local income tax withholding, if applicable) by electing either to
have the Company withhold a portion of the shares of common stock otherwise
deliverable, or by delivering other shares of common stock owned by Holder, in
either case having a fair market value (determined on the date that the amount
of tax Holder has elected to have withheld is to be determined) of the amount to
be withheld, provided that the election shall be irrevocable and shall be
subject to such rules as the Committee may adopt. For purposes of this
Section 14, “Fair Market Value” as of any date means the value determined by
reference to the closing price of a share of Common Stock as finally reported on
the New York Stock Exchange for the trading day immediately preceding such date.



--------------------------------------------------------------------------------

15. Governing Law. This agreement and the Award provided for hereunder shall be
governed by and construed in accordance with the laws of the State of Delaware.

16. Conflicts. In the event of a conflict between this Agreement and the Plan,
the terms of the Plan shall apply.

17. No Rights to Continued Employment. In no event will the granting of the
Award or its acceptance by Holder, or any provision of this Agreement or the
Plan, give or be deemed to give Holder any right to continued employment by the
Company or affect in any manner the right of the Company to terminate the
employment of any person at any time for any reason.

18. Decisions of Board or Committee. The Board or the Committee has the right to
resolve all questions which may arise in connection with the Award. Any
interpretation, determination or other action made or taken by the Board or the
Committee regarding the Plan or this Agreement is final, binding and conclusive.

19. Successors. This Agreement is binding upon and will inure to the benefit of
any successor or successors of the Company and any person or persons who, upon
the death of Holder, acquire any rights in accordance with this Agreement or the
Plan.

20. Notices. All notices, requests or other communications provided for in this
Agreement will be made, if to the Company, to Fortune Brands Home & Security,
Inc., Attn. Secretary of the Compensation Committee of the Board of Directors,
520 Lake Cook Road, Deerfield, Illinois 60015, and if to Holder, to the last
known mailing address of Holder contained in the records of the Company. All
notices, requests or other communications provided for in this Agreement will be
made in writing either (a) by personal delivery; (b) by facsimile or electronic
mail with confirmation of receipt; (c) by mailing in the United States mails; or
(d) by express courier service. The notice, request or other communication will
be deemed to be received upon personal delivery, upon confirmation of receipt of
facsimile or electronic mail transmission or upon receipt by the intended party
if by United States mail or express courier service; provided, however, that if
a notice, request or other communication sent to the Company is not received
during regular business hours, it will be deemed to be received on the next
succeeding business day of the Company.

21. Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement will not affect any other provisions of this
Agreement and this Agreement will be construed in all respects as if such
invalid or unenforceable provisions were omitted.

22. Agreement Subject to the Plan. This Agreement is subject to, and will be
interpreted in accordance with, the provisions of the Plan. Holder hereby
acknowledges receipt of a copy of the Plan, and by accepting the Award in the
manner specified by the Company, he or she agrees to be bound by the terms and
conditions of this Agreement, the Award and the Plan.

23. Section 409A. This Agreement and the Award are intended to comply with the
requirements of Section 409A of the Code and will be interpreted and construed
consistently with such intent. Any payment of Performance Shares and Dividend
Equivalents to the Holder pursuant to this Agreement is also intended to be
exempt from Section 409A of the Code to the maximum extent possible as a
short-term deferral pursuant to Treasury regulation



--------------------------------------------------------------------------------

§1.409A-1(b)(4). In the event the terms of this Agreement would subject Holder
to taxes or penalties under Section 409A of the Code (“409A Penalties”), Holder
and the Company will cooperate diligently to amend the terms of this Agreement
to avoid such 409A Penalties, to the extent possible; provided that in no event
will the Company be responsible for any 409A Penalties that arise in connection
with any amounts payable under this Agreement.

24. Counterparts. This Agreement may be executed in one or more counterparts,
all of which together will constitute but one Agreement.